Citation Nr: 1507969	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for renal cell carcinoma to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968 with service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Philadelphia, Pennsylvania RO has assumed the role of agency of original jurisdiction.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in May 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

 
REMAND

Upon review of the record, additional development is needed prior to the adjudication of the claim.

The Veteran seeks service connection for renal cancer as a result of his active military service.  Specifically, he contends that he developed renal cancer as a result of exposure to herbicides during his service in Vietnam.

In certain circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran was exposed to Agent Orange during his service in Vietnam.  See 38 C.F.R. § 3.307.  Renal cancer is not listed among the conditions for which presumptive service connection is available based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e) (2014).  Therefore, service connection is not warranted for renal cancer on a presumptive basis.

However, the Veteran can still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991). 

The Veteran's private treating physician submitted a letter citing medical literature that suggests a possible correlation between Agent Orange and renal cell carcinoma.  As such, the Board concludes that a VA examination is warranted to determine the nature and etiology of his renal cancer.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his renal cell carcinoma.  The entire claims folder, to include a copy of this Remand order, must be made available to the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies should be conducted, and the results reviewed before the final opinion.  All pertinent pathology should be annotated in the examination report.  

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that the Veteran's renal cell carcinoma had its clinical onset in service or is otherwise related to active duty (including his conceded in-service exposure to herbicides). 

The examiner should reconcile any opinion with all other clinical evidence of record and provide a complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, readjudicate the remaining claim on appeal-entitlement to service connection for renal cell carcinoma, to include as secondary to in-service exposure to herbicides.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




